CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Yearly Report of China HGS Real Estate Inc. (the “Company”) on Form 10-K for theyear endingSeptember 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Xiaojun Zhu, Chief Executive Officer and Chief Financial and Accounting Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Yearly Report on Form 10-K for the year endingSeptember 30, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for the year endingSeptember 30, 2009, fairly presents, in all material respects, the financial condition and results of operations of China HGS Real Estate Inc. Date:December 29, 2009 By:/s/ Xiaojun Zhu Xiaojun Zhu Chief Executive Officer and Chief Financial and Accounting Officer
